                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 KELLY STAPLEY,
                                                               ORDER ON
               Plaintiff,                                 EVIDENTIARY MOTIONS
         vs.


 MINNESOTA LIFE INSURANCE CO.,                                Case No. 2:17-cv-653

               Defendant.                                   Judge Clark Waddoups


        Before the court are Plaintiff’s Motion in Limine to Exclude Part of Dr. Laurene Joseph’s

Testimony (ECF No. 64) and Motion in Limine to Exclude Dr. Dennis Lee’s Written Opinions

(ECF No. 65), as well as Defendant’s Motion in Limine to Exclude Hearsay Statements of Penny

Johnson (ECF No. 66) and Motion to Preclude Portion of Kelly Stapley’s Testimony (ECF No.

77). At a Final Pretrial Conference held on October 18, 2019, the court heard argument, made

findings, and issued rulings on each motion. This written order substantiates the court’s oral

rulings. Each motion will be discussed in turn.

   I.      Plaintiff’s Motion in Limine to Exclude Part of Dr. Laurence Joseph’s Testimony

        Plaintiff seeks to prevent Dr. Laurence Joseph (“Dr. Joseph”) from testifying whether she

reviewed Conrad Jahries’s (“Mr. Jahries”) medical records or talked to Mr. Jahries’s family or

primary care physician before she prepared part of Mr. Jahries’s death certificate. Dr. Joseph

performed a medical evaluation on Mr. Jahries on October 16, 2015, the day before he died. At

her deposition, Dr. Joseph testified that she could not remember whether she had Mr. Jahries’s

treatment records or spoke with his family but stated that she did not have any reason to doubt
that she followed her normal practice of obtaining such information in this case. (ECF No. 64-1,

at 16:6–19, 25:11–25, 42:1–12). Plaintiff asserts that Dr. Joseph should be barred from offering

such testimony at trial under Rule 702 of the Federal Rules of Evidence because it is speculative

and thus inappropriate to be offered by an expert witness and under Rule 403 because it could

confuse the jury.

          Plaintiff’s Motion in Limine to Exclude Part of Dr. Laurene Joseph’s Testimony (ECF

No. 64) is GRANTED IN PART. While Dr. Joseph is permitted to testify as to her normal

practice, she is PRECLUDED from testifying, or speculating, that she followed that practice in

regards to Mr. Jahries.

    II.      Plaintiff’s Motion in Limine to Exclude Dr. Dennis Lee’s Written Opinions

          Plaintiff seeks to exclude a claim log that contains, among other statements, a summary

of Dr. Dennis Lee’s (“Dr. Lee”) review, and opinion, of Mr. Jahries’s medical history (the

“Claim Log”). (ECF No. 65-1). Defendant originally intended to call Dr. Lee to testify at trial

as an expert witness, but he subsequently became unavailable. As such, by order entered August

20, 2019 (ECF No. 63), the court allowed Defendants to substitute Dr. Flyer as its expert

witness. Plaintiff argues that it would be unduly prejudicial to allow Defendant to put Dr. Flyer

on the stand and also admit the opinion of Dr. Lee. Defendant asserts that it does not intend to

admit the Claim Log to establish Mr. Jahries’s cause of death, but rather to rebut Plaintiff’s claim

that it did not diligently investigate Plaintiff’s claim.

          Plaintiff’s Motion in Limine to Exclude Dr. Dennis Lee’s Written Opinions (ECF No. 65)

is GRANTED IN PART. While Defendant may present that it received advice from Dr. Lee, it

is PRECLUDED from presenting the content of that advice. Defendant is to propose an

instruction or stipulation regarding the means by which it intends to proceed on this issue.



                                                    2
   III.      Defendant’s Motion in Limine to Exclude Hearsay Statements of Penny Johnson

          In its May 8, 2019 Memorandum Decision and Order Denying in Part and Granting in

Part Motion to Exclude Testimony of Dr. Rothfeder (ECF No. 49), the court ruled that

statements of Nurse Johnson, made through her written memo (ECF No. 32-3) (“the Memo”) and

a conversation she had with Dr. Rothfeder (ECF No. 32-4) (“the Statements to Rothfeder”), were

hearsay but declined to exclude them at that time, as it could not “rule as a matter of law that

[they] would not be admitted under either Rule 804 or 807.” Defendant moves to exclude Nurse

Johnson’s statements, as well as the notes Dr. Rothfeder took memorializing the Statements to

Rothfeder (the “Rothfeder Note”), asserting that neither Rule 804(b)(4) nor 807 applies.

          Defendant’s Motion in Limine to Exclude Hearsay Statements of Penny Johnson (ECF

No. 66) is DENIED. After reviewing the arguments of counsel, the court now concludes that

Nurse Johnson’s statements are not admissible under Rule 804(b)(4). The court, however,

remains unable to determine if those statements are admissible under Rule 807. As such, it will

RESERVE RULING on the admissibility of the Memo, the Statements to Rothfeder, and the

Rothfeder Note until the same are offered at trial. As indicated at the Final Pretrial Hearing, the

court is inclined to allow the admission of the Memo and the Statements to Rothfeder but

exclude the Rothfeder Note.

   IV.       Defendant’s Motion to Preclude Portion of Kelly Stapley’s Testimony

          In Plaintiff’s Memorandum Opposing Motion to Exclude Hearsay Statements of Penny

Johnson (ECF No. 68), Plaintiff represented that Ms. Stapley “will testify at trial that she was the

first family member to arrive after her father died and she saw him in an unusual position on the

floor at the bathroom doorway when she arrived” and that Mr. Jahries’s position was “similar to

the description in Nurse Johnson’s statements to Dr. Rothfeder.” Defendant argues that such



                                                 3
testimony should be precluded pursuant to Rule 37(c) of the Federal Rules of Civil Procedure

because Plaintiff failed to disclose its existence in her Initial Disclosure and discovery responses.

       Defendant’s Motion to Preclude Portion of Kelly Stapley’s Testimony (ECF No. 77) is

DENIED. At the Final Pretrial Hearing, the court found that the weight of the four factors set

forth in Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985 (10th Cir. 1999)

establishes that Plaintiff’s September 9, 2016 disclosure of Ms. Stapley’s purported testimony

was harmless. That testimony is therefore NOT PRECLUDED by Rule 37(c).



         DATED this 21st day of October, 2019.



                                                      BY THE COURT:



                                                      _______________________________
                                                      Clark Waddoups
                                                      United States District Judge




                                                  4
